                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:19-cv-00007-FDW
                              (5:16-cr-00046-FDW-DSC-2)

TANGIE NICOLE CARROLL,                               )
                                                     )
                       Petitioner,                   )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
______________________________________               )

         UPON MOTION of the Government [Doc. 4] for enlargement of time within which to

file a response to Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

2255, and for good cause shown,

         AND UPON MOTION of the Petitioner [Doc. 6] for an enlargement of time within which

to file a Reply to the Government’s Response Motion under 28 U.S.C. § 2255, and for good cause

shown,

         IT IS HEREBY ORDERED that the Government’s motion will be granted and the

Response [Doc. 5] filed on April 30, 2019 is deemed timely filed,

         IT IS FURTHER ORDERED that Petitioner shall have thirty (30) days from the date of

this Order in which to file a Reply.

         IT IS THEREFORE ORDERED THAT:

         (1) Government’s motion for an extension of time [Doc. 4] is GRANTED and the

            Government’s Response [Doc. 5] is deemed timely filed.

         (2) Petitioner’s motion for an extension of time [Doc. 6] is GRANTED and the Petitioner

            shall have thirty (30) days from the date of this Order in which to file a Reply to the
  Government’s Response to Motion under 28 U.S.C. § 2255.

IT IS SO ORDERED.



                              Signed: May 23, 2019




                                    2
